Citation Nr: 0412901	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  00-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 
38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel





INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
recognized active service from June 1945 to January 1946 and 
from July 1946 to April 1949.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
service connection for the cause of the veteran's death as 
not well grounded.  In a May 2002 rating decision the RO re-
adjudicated and denied on the merits the claim seeking 
service connection for the cause of the veteran's death.  In 
a May 2002 supplement statement of the case (SSOC), the RO 
notified the appellant that action on her claim for DIC under 
38 U.S.C.A. § 1318 was deferred pending VA rule-making.

[Claims for entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 were the subject of a temporary stay on 
adjudication.  In accordance with the directions of the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims has been lifted, 
except where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence.  As there were no prior 
adjudications in this case, the stay as to the appellant's 
DIC claim has been lifted.]

The Board remanded this matter in July 2003.


FINDINGS OF FACT

1.  The veteran died in May 1989; the cause of death listed 
on his death certificate is cardiovascular accident - 
hemorrhage.  

2.  Cardiovascular/cerebrovascular problems were not 
manifested in service or in the first postservice year, and 
are not shown to have been related to service   

3.  Service connected disability did not cause, or contribute 
to cause or hasten, the veteran's death.  

4.  The veteran had no adjudicated service-connected 
disabilities, nor was he receiving or entitled to receive 
compensation for service connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) 
(2003).

2.  The criteria for establishing entitlement to DIC under 
38 U.S.C.A. §  1318 are not met.  38 U.S.C.A. §  1318 (West 
2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA are 
published at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).
The VCAA and implementing regulations apply in the instant 
case.  

In correspondence dated in November 2000 and in September 
2003, the RO notified the appellant of the evidence necessary 
to substantiate her claims, with identification of the 
parties responsible for obtaining pertinent evidence.  In 
April 2003, the Board also provided notice of the VCAA 
(albeit that was later found improper).  Regarding timing of 
notice, while the notice did not precede initial agency of 
original jurisdiction (AOJ) adjudication in this matter, the 
notice was prior to the last review and certification of the 
claim to the Board.  Regarding notice content, while the 
appellant was not told to submit everything she had pertinent 
to the claims, she was advised in September to submit any 
additional evidence that would help her claim.  In essence, 
that had the same effect as the "everything" language 
suggested.  As the appellant has been kept apprised of what 
she must show to prevail in her claim, what information and 
evidence she is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained and that the 
appellant has not indicated that any pertinent records remain 
outstanding.  As the record appears complete, it is not 
prejudicial to the appellant for the Board to consider the 
claims based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

A.  Service connection for the cause of the veteran's death. 

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused death or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Service connection 
will be granted for a disability if it is shown that the 
veteran suffered from such disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases (including 
cardiovascular/cerebrovascular disease) may be service 
connected on a presumptive basis if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's death certificate shows he died in My1989 due 
to a cardiovascular accident.  During his lifetime, the 
veteran had not established service-connection for any 
disability.  There is no competent evidence of record 
indicating that cardiovascular or cerebrovascular problems 
were manifested in service or in the first postservice year.  
Likewise, there is no competent (medical) evidence relating 
the veteran's death-causing cardiovascular disease to 
service.  Consequently, service connection for the cause of 
the veteran's death on the basis that the primary cause of 
death was incurred or aggravated in service (or on a 
presumptive basis) is not warranted.  

The only medical records received indicate that the veteran 
was seen for treatment on three occasions: in August 1983 for 
fever, chills and back pain; in October 1988 for fever, 
chills, headaches, and dizziness; and in May 1989 when he was 
admitted unconscious prior to his death.  None of these 
records relates the disease that caused the veteran's death 
to service.   As the veteran did not have any service 
connected disability, there is no basis for finding that 
service connected disability contributed to cause his death.  
While the appellant contends that the cardiovascular or 
cerebrovascular accident which caused the veteran's death, 
there is no competent (medical) evidence supporting her 
theory.  As a layperson, she is not competent to establish by 
her own opinion that symptoms she observed were reflective of 
cardiovascular disease which was incurred in service and 
caused the veteran's death.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495-5 (1992).  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.



B.  DIC under 38 U.S.C.A. § 1318.

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and the veteran was in receipt of or for any 
reason was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service- 
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

The record reflects that when he died the veteran had no 
adjudicated service- connected disabilities (and was not 
receiving compensation for service connected disability).  
The threshold legal criteria for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318 are not met.  Accordingly, 
this claim must also be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



